Citation Nr: 0603105	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-24 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1989 to September 1993. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts. The veteran 
was afforded a hearing before the Board in November 2003 and 
the transcript is of record. 

The case was previously before the Board in February 2005, at 
which time it was remanded to obtain medical records 
identified by the veteran during his hearing and to afford 
the veteran a comprehensive medical examination if warranted 
by the new medical evidence. The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. The veteran suffered an in-service right shoulder injury 
in May 1992, with treatment continuing through August 1992.  
That injury, however, appears to have resolved prior to his 
separation from active duty.

2. The veteran does not have a current diagnosis of a right 
shoulder condition. 


CONCLUSION OF LAW

The veteran does not have a current right shoulder condition, 
and therefore service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim(s). The veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein. See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current shoulder pain and other 
experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994). He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In July 2000, the veteran initiated his claim for service 
connection for an unspecified right shoulder condition. 
During his hearing, the veteran claimed that he injured his 
right shoulder in the Army while playing racquetball. He 
claims that the injury required continuous treatment for the 
shoulder ever since, to include physical therapy. 

The Board notes that the veteran's service medical records 
are unavailable. Attempts to rebuild the file from other 
sources were partially successful. The veteran supplied the 
service medical records in his possession, which included 
examination and progress reports from 1990 to 1993. The RO 
could not obtain the veteran's entrance and exit 
examinations, but the relevant in-service injury is of record 
as well as the veteran's subsequent medical records from his 
time with the National Guard through March 2002. 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  VA also has a heightened duty to assist the 
claimant in the development of evidence relevant to the 
claim.  

Here the crucial inquiry is whether the veteran's in-service 
right shoulder injury can be linked to any current right 
shoulder condition. The Board concludes it cannot. Although 
there is evidence that the veteran suffered an in-service 
injury to his right shoulder, the medical evidence shows that 
the veteran does not have a current diagnosable right 
shoulder condition.

The service medical records indicate that the veteran was 
treated in May 1992 for a right shoulder injury. In the 
records, the veteran noted that he had once separated his 
right shoulder due to a "hockey accident" about three years 
prior. The in-service injury was classified as a "right 
trapezius strain" and treated with medication.  Subsequent 
treatment records in May 1992 indicate that x-rays showed 
mild acromioclavicular separation, with subsequent diagnoses 
of bursitis. The record then shows no further complaints 
until August 1992, when the veteran complained of right 
shoulder pain for the prior three months.  X-rays were 
normal, but a bone scan showed increased uptake at the joint.  
The diagnosis was impingement syndrome and arthrosis.  There 
was no further treatment or complaints concerning the 
veteran's right shoulder for the duration of the veteran's 
time in service.

The first question that must be addressed, therefore, is 
whether incurrence of chronic shoulder disorder is factually 
shown during service.  The Board concludes it was not.  
Despite the initial treatment, the fact remains that the 
veteran was able to forego treatment for his remaining year 
of active military service.  Reports of medical history he 
completed in May 1998 and July 2001 expressly denied painful 
or "trick" shoulder, and physical examinations were 
negative at that time.  This evidence makes it clear that any 
symptoms the veteran experienced at the time and shortly 
after the May 1992 injury had long since resolved, to the 
point that he denied having any shoulder problems in 1998 and 
2001.  

The veteran underwent a VA examination in September 2000 
where the VA examiner concluded as follows:

Outside of subjective complaints at the right shoulder..., 
there does not appear to be very much in the way of 
deterioration in function or change in anatomy despite 
this history of pain at the right shoulder during his 
time in the military and his subjective history of 
intercurrent pain as well. There is no pathology to 
render a diagnosis at this time. 

In rendering his opinion, the examiner considered the 
veteran's in-service injury and his claimed prior diagnosis 
of "pericapsilitis." Even so, the examiner did not find a 
current right shoulder disability. 

Therefore, based on the lack of in-service treatment from 
August 1992 to August 1993, the explicit denial of shoulder-
related symptoms in May 1998 and July 2001, and the normal 
physical examinations in May 1998 (National Guard), September 
2000 (VA), and July 2001 (National Guard), the Board must 
conclude the in-service injury was acute and transitory and 
not a chronic condition.

The next question is whether there is any post-service 
disability of the shoulder that may be related to the in-
service injury.  Even if a chronic condition was not shown 
during service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  

As for continuity of symptomatology, the Board must conclude 
that despite the veteran's testimony, that is simply not 
present.  This is shown by the May 1998 and July 2001 denials 
of any shoulder-related problems.  Moreover, even if the 
Board accepts as credible the veteran's allegations of post-
service symptoms, he still must have a current disability in 
order to receive service connection.  As discussed in detail 
below, this is the ultimate reason for denial of his claim.

As discussed above, the 1998, 2000, and 2001 physical 
examinations reports contained no diagnosis of a shoulder 
disability.  There is no evidence of post-service treatment 
for any shoulder condition, and the veteran did not respond 
to VA's request for such information.  See VCAA discussion 
below.  The only document that could possibly be construed as 
showing a shoulder disability is a March 2002 National Guard 
record that references right shoulder "pericapsilitis."  
The Board concludes, however, that the reference is not a 
"diagnosis" of a current disability for service connection 
purposes. 


The veteran completed a report of medical history in March 
2002 in connection with his separation from the National 
Guard.  He indicated "yes" for painful shoulder, and "yes" 
that he had applied for compensation for a right shoulder 
disorder.  In a section labeled "soldier's remarks," it was 
noted "sometimes have bursitis in right shoulder."  Since 
the veteran is not a medical professional, this is not a 
diagnosis.  Under "provider's remarks," it was noted that 
the veteran reported having right shoulder pericapsilitis 
since an injury/immobilization in 1993.  He complained of 
some residual pain.  Although the physician's assistant noted 
right shoulder "pericapsilitis," it is clear that the 
notation was based solely on the veteran's statements. That 
is because no physical examination was done at the time. 
Under Report of Medical Assessment, no physical findings were 
noted, but it was indicated that the veteran was seeking VA 
benefits for a right shoulder problem, and a VA claim was 
pending for right shoulder post capsulitis.

Without any indication that a physical examination was done 
or any indication that abnormal findings were shown, the 
March 2002 notations, when considered in context, are clearly 
a recording of the history provided by the veteran, and not 
diagnosis of an actual condition present.  Again, the veteran 
was provided an opportunity to provide evidence or authorize 
VA to request evidence showing a post-service shoulder 
disability is present, but he did not do so.  Without such 
evidence, his claim must be denied.  His complaints of pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board finds noteworthy that the veteran's physical 
condition upon discharge from the Army was adequate enough 
for the veteran to pass physical tests and gain employment as 
a police officer as well as serve several years with the 
National Guard. The veteran does not wear a brace or a sling 
for his shoulder, and despite the veteran's contentions, 
there is no medical evidence indicative of any on-going 
treatment for a right shoulder condition.  

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a right shoulder disability must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in May 2003 and February 2005.  The letters 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The February 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim(s), 
and has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). That was not 
done in this case. However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above. Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. See Mayfield, supra. Although 
the notice provided to the claimant in 2003 and most recently 
in 2005 was not given prior to the first adjudication of the 
claim, the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the most recent notice was provided, 
the claim was readjudicated and an additional SSOC was 
provided to the veteran in June 2005.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied. The RO attempted to obtain the claimant's service 
medical records, and when the records could not be found, the 
RO attempted to rebuild the medical evidence from other 
sources. The veteran supplied the service medical records he 
had in his possession and they are in the file. The veteran's 
VA medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible. The veteran identified physical therapy treatment 
at his November 2003 Board hearing. The case was remanded to 
obtain these medical records, but to no avail. The veteran 
failed to provide a waiver of release for the records after 
specifically asked to do so. The veteran has at no time 
referenced any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded medical examination to obtain an 
opinion as to whether the veteran has a right shoulder 
condition and the likely etiology of any such condition. 
Since there is no evidence showing he currently has a chronic 
right shoulder disorder, further examination or opinion is 
not needed. This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a right shoulder 
condition is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


